— Judgments, Supreme Court, New York County (Renee A. White, J., at hearing; Gregory Carro, J., at plea and sentence), rendered October 1, 2003, convicting defendant of criminal possession of a controlled substance in the second degree and bail jumping in the first degree, and sentencing him to consecutive terms of 3 years to life and 1 to 3 years, respectively, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Defendant’s additional *160argument that the police conduct exceeded the lawful scope of a frisk is unpreserved and without merit. Concur—Andrias, J.P., Friedman, Marlow, Gonzalez and Catterson, JJ.